51 N.Y.2d 750 (1980)
Christopher C. Blenman et al., Appellants,
v.
Melville B. Herron et al., Respondents.
Court of Appeals of the State of New York.
Argued September 5, 1980.
Decided September 5, 1980.
Leonard Brodsky for appellants.
Agostinho Diaz Reis for respondents.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
Order affirmed, without costs. The exception carved out for candidates in Matter of Pell v Coveney (37 N.Y.2d 494) does not apply to objectors (see Matter of Thompson v Wallace, 45 N.Y.2d 803, 804).